Dear Ms. Meinsma:
This responds to your request for an opinion of this office pertaining to obligations of your agency under the Stafford Act.
You ask whether the State of Louisiana has 1) enacted a statute recognizing conservation easements; 2) whether Louisiana has a Marketability of Title Act; and 3) whether Louisiana provides any particular income or property tax incentives or benefits to the grantor of a conservation easement.
With respect to the 1) conservation easement, I attach a copy of the "Louisiana Conservation Servitude Act", incorporated into the Revised Statutes as La. R.S. 9:1271 et seq.
As far as I know, our state has no Marketability of Title Act which would require the renewal of conservation easements. However, our statutes do contain a provision which has been interpreted to mean that an easement in favor of the United States for the Wetlands Reserve Program qualifies for a conservation servitude which can be unlimited in duration. I attach a copy of Opinion Number 96-355 dated September 26, 1996, based upon an interpretation of R.S. 9:1273 (C).
With respect to 3) income or property tax incentives, we are not aware of any special provisions relative to conservation easements. However, tax credits or deductions may be available under the general tax laws, although fee title would remain in the grantor. As a consequence, a) the property remains on the tax rolls in the name of the grantor for ad valorem property tax purposes; and b) any income received from the land, such as agricultural income, would still be ordinary income subject to the income tax.
I hope that this information is of benefit to you and if we may be of further assistance, please advise us.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                        By: GARY L. KEYSER Assistant Attorney General
RPI/GLK:bb
Attachment
OPINION NUMBER 96-355
September 26, 1996
Mr. Michael E. Lancaster Civil Assistant District Attorney Sixth Judicial District P.O. Box 1389 Tallulah, Louisiana 71284